Case 1:20-cr-00330-AJN Document 103-1 Filed 12/23/20 Page 1 of 4




                E
                xhi
                  bitA
      Case 1:20-cr-00330-AJN Document 103-1 Filed 12/23/20 Page 2 of 4
                                   W
                                   ill
                                     iamJUL
                                          IÉ
                                   avocatàlacour



D
ecemb
    er18
       ,2020
           ,Pa
             ris
               .

Re
 sponsetothegove
               rnm
                 ent
                   ’sm
                     emo
                       randuminoppo
                                  sit
                                    iontoth
                                          ede
                                            fendan
                                                 t’sr
                                                    enew
                                                       ed
mo
 tionforre
         leas
            e.

Iwasa sk
       edtorev
             iewtheUni
                     tedSt
                         ate
                           sgove
                               rnment
                                    ’smemo
                                         randumandno
                                                   tablypage
                                                           s15to
17alongs
       ideth
           eF ren
                ch Min
                     is
                      tero
                         fJust
                             ice
                               ’sl
                                 ett
                                   erda
                                      ted11 Dec
                                              ember2020produceda
                                                               s
Exh
  ibi
    tBtothismemorandum
                     .

1      Th
        eFr
          enchM
              ini
                ste
                  rofJu
                      sti
                        ce’
                          sle
                            tte
                              r(Exh
                                  ibi
                                    tB)

Thele
    tteroftheFren
                ch Min
                     ist
                       erofJusti
                               c e
                                 ,onwhichtheUS gov e
                                                   rnm en
                                                        trel
                                                           iestoarguetha
                                                                       t
theFrenchgovernmentdoe
                     snotextr
                            aditeit
                                  sci
                                    tiz
                                      ensouts
                                            idetheEuropeanUnionandthusto
the Uni
      tedS t
           ates
              ,quotesArt
                       icl
                         e696 -2oftheFrench CodeofC r
                                                    iminalProcedu
                                                                re, wh
                                                                     ich
prov
   idestha
         tF r
            ancecanext
                     rad
                       ite"anypersonno
                                     thavingFrenchna
                                                   tional
                                                        ity
                                                          ”.

Itrema
     insunc
          learwhe
                the
                  rtheauthorofsuchl
                                  ett
                                    erh
                                      adac
                                         tual
                                            lyacces
                                                  stomyop
                                                        inionwhichis
noteven quo
          ted
            ,and moreg ener
                          allyitseemsthel
                                        ett
                                          errespond
                                                  stoa que
                                                         stion whi
                                                                 ch
unexp
    ected
        lyw a
            snotd
                isc
                  los
                    ed.

Thel e
     tterf ai
            lstom   ent
                      ion ,how  ev e
                                   r,thatA r
                                           ticle696o  fthes ameCod  eprovide stha
                                                                                tp rovision s
oftheF ren chCod  eo fC  r
                         imin alPro cedureon th econd it
                                                       ionsofextradit
                                                                    ionapp  lyinth eab sen ce
ofanin   terna tionalag  reem  entp  rov
                                       idingo   the rwise(A rt
                                                             icl
                                                               e696o   fth eF rench Cod  eo f
Crimin a
       lP ro cedu re:“ Inth  eab senc eofanin t ernationalagreem en
                                                                  ts t
                                                                     ipulatingo therw i
                                                                                      s e
                                                                                        ,th e
condition s
          ,p ro cedu reande  ffectso fextradit
                                             ionsha   l
                                                      lb ed e
                                                            terminedb yth ep rovis
                                                                                 ionso fth is
chapt er.Th
        1
             es epro v
                     i sionssha llalsoapp lytoma  tt e
                                                     rswh ichwouldno tha veb  e
                                                                              enr egulatedb y
internationalcon   ventions”).Th ep  rov
                                       ision so fA  r
                                                    ticl
                                                       e696o  fth eF r
                                                                     en ch Cod eo fC rim inal
Procedu rea rear   em ind erth atund  erA r
                                          ti c
                                             le55o    ftheF rench Con st
                                                                       itution,in te
                                                                                   rn a
                                                                                      tion al
agreem en t
          sp r ev a
                  ilov e rnationall egis
                                       lat
                                         ion(A   r
                                                 ticle55o fth eFrenchCon  stitu
                                                                              tion:“T reaties
orag  reem entstha tha   veb eendu  lyratif
                                          i edo  rapp rovedha ve,uponth  eirpub  l
                                                                                 ication,an
authoritysup er iortotha  toflaw  s
                                  ,sub ject
                                          ,fo rea  chag reementortr ea
                                                                     ty,toi tsapp l
                                                                                  icationb  y
theo therpa rty” )
                 .Itfo llow sfromth  eseprov i
                                             sion sth a
                                                      tthek eyqu es
                                                                  tioniswh  etherFran cem  ay
extraditeaF  ren chn at
                      ion alund  erth eExtraditionT  rea
                                                       tyb etweenth eUSAandF    ranceand  /or
underth eEx  t
             r adit
                  ionT   rea
                           tyb  etw eentheEu  rop ean Unionandth  e USA,no  t whetherF ran ce
extraditesitscitizen sund erF ren chl eg
                                       is
                                        l a
                                          tion.

Inaccordanc
          ew i
             ththi
                 sFrenchcons
                           ti
                            tut
                              iona
                                 lrule
                                     ,theadmin
                                             ist
                                               rat
                                                 ivecircu
                                                        laro
                                                           f11 M a
                                                                 rch2004
                                                                       ,
publ
   ishedbytheF ren
                 ch Mini
                       stryofJu
                              sti
                                ce, wh
                                     ichaimsatspeci
                                                  fyinghowth eth
                                                               enr e
                                                                   cent
                                                                      ly
amendedl eg
          alprovis
                 ion
                   sr ega
                        rdingext
                               radi
                                  tionshou
                                         ldapplyandb  eunder
                                                           stood
                                                               ,stat
                                                                   esthe
fol
  lowing:“Art
            icl
              e 696 ofthe Codeo fC rim
                                     inalProcedur
                                                er eaff
                                                      irmsthisprinc
                                                                  ipl
                                                                    eo f


1
 Th
  ere
    lev
      antch
          apt
            erin
               clu
                 desArt
                      ic
                       les6
                          96-
                            1toA
                               rt
                                ic
                                 le6
                                   96-
                                     47-
                                       1oft
                                          heF
                                            ren
                                              chC
                                                odeo
                                                   fCr
                                                     imi
                                                       nalP
                                                          roc
                                                            edu
                                                              re,
a
ndthu
    sinc
       lud
         esArt
             ic
              le696-
                   2.



         51,rueAmpère-75017par
                             is-tél.0188335180 –fax
                                                  .0188335181
                 wj@wj
                     avo
                       cat
                         s.com-www
                                 .wja
                                    voc
                                      ats
                                        .com-pala
                                                isC1652
      Case 1:20-cr-00330-AJN Document 103-1 Filed 12/23/20 Page 3 of 4
                                 W
                                 ill
                                   iamJUL
                                        IÉ
                                 avocatàlacour



subs
   idiar
       ityo f domes
                  ticlawinr e
                            lationtoin te
                                        rna
                                          tionalins
                                                  trumen
                                                       tsa ss
                                                            tat
                                                              ed bythe
afo
  rem en
       tionedlawof10 Mar
                       ch1927:theleg
                                   isla
                                      tiv
                                        eprovi
                                             sion
                                                sone x
                                                     trad
                                                        it
                                                         iona
                                                            reapp
                                                                licab
                                                                    le
onl
  yinthes i
          lenceorintheab
                       sen
                         ceofinterna
                                   tiona
                                       lconven
                                             tion
                                                s.”2



Itfo
   llowsf romtheprov
                   isionsofArt
                             icl
                               e696o ftheFrenchCodeofCriminalPro
                                                               c edureth
                                                                       atthe
keyqu es
       tionis whe
                therFrancem ayext
                                radi
                                   teaF renchn a
                                               tion
                                                  alunde
                                                       rth eExtr
                                                               ad i
                                                                  tionTreaty
betweentheUSAandF  ranceand/o
                            rundertheExtrad
                                          itionTrea
                                                  tybe
                                                     twe entheEuropeanUn ion
andtheUSA  ,notwhethe
                    rF ran
                         cem ayextr
                                  adi
                                    t ei
                                       tsci
                                          tizensunde
                                                   rFrenchlegi
                                                             sla
                                                               tion.

Asprev
     iouslyout
             lined,theExtr
                         adi
                           tionTrea
                                  tybetweentheUSAandF rancedoesno
                                                                tprec
                                                                    lude
theFrenchgovernm entfromext
                          radi
                             tingaFren
                                     chn a
                                         tion
                                            alandmustther
                                                        eforebedi
                                                                st
                                                                 ingu
                                                                    ish
                                                                      ed
fromanumb  ero fo the
                    rinte
                        rnat
                           ionalagre
                                   em en
                                       tssignedbyFrance whichcont
                                                                ainaclea
                                                                       r
proh
   ibi
     tiontoth atex tent
                      . TheT rea
                               ty be
                                   tweenth e USAand Franceg iv
                                                             esth eFr
                                                                    ench
gove
   rnm en
        td i
           scre
              tiona stowhethe
                            ro rno
                                 ttoextr
                                       adi
                                         teit
                                            sownci
                                                 tizenstotheUSA .

I
tisno
    tedth
        atth
           ele
             tte
               rofth
                   eFr
                     ench M
                          ini
                            ste
                              rdo
                                esno
                                   tprov
                                       ideanyan
                                              swe
                                                ronth
                                                    isi
                                                      ssu
                                                        e.

2      Th
        eDOJ M
             emo
               randumandth
                         ePe
                           ter
                             sonCa
                                 se

Insuppor
       to fit
            sargum en
                    tthattheFrenchgovernmen
                                          t wou
                                              ldno text
                                                      radi
                                                         teM
                                                           s Ghi
                                                               sla
                                                                 ine
Maxwe
    lltothe USA,thegove
                      rnm en
                           tre
                             lie
                               sonth ecaseo
                                          fM rH ansPet
                                                     erson
                                                         ,adua
                                                             lFrench
Amer
   icanci
        tizenwhoseext
                    rad
                      it
                       iontoth
                             eUSw  asdeni
                                        edbyFrancein2007.

TheP e
     te r
        sonp re cedentshou ldonlyb ecitedw  i
                                            thg reatcaution.Firs
                                                               t,Iamno  taw areth a
                                                                                  tthis
casehasg ivenrisetoapub  lishedjudiciald ecis
                                            ion,thereforeitshouldnotb einterpre
                                                                              t edasth e
supportofanyl  egalruleo rp r
                            inc
                              iple.Inadd ition,inreg a
                                                     rdstoth edocum entsthattheDO  Jh as
refer
    redtoini tsm  emo randum ,Idoub tth atajud icia
                                                  ld ecis
                                                        ionh asev e
                                                                  ro ccurredinth isc a
                                                                                     se:
asm entionedbyth   e2007l ette
                             ro f USS  enatorsR ichardJ. Du rb
                                                             inandB  a
                                                                     r ack Ob am atoth e
French MinisterofFo reignA  ffa
                              irs
                                ,th eF rench M inis
                                                  tero fJustic
                                                             ecommun  icateditsd eci
                                                                                   sion
refus
    ingex tradi
              tiononAugu    s  nd
                            t22 2007  ,on lyaf  ewd aysafterthesuspec
                                                                    tw  asarres
                                                                              t ed(atthe
beginn
     ingo fAugu   st2007 )
                         .Th isde c
                                  isioni sno taCou  r
                                                    td ecis
                                                          ionbu tadiscr e
                                                                        tionaryd eci
                                                                                   sion
fromth eF r
          en ch M ini
                    stryo fJust
                              ice.Ita c
                                      tu a
                                         llys eem sv e
                                                     ryun like
                                                             lythatacou rtd e
                                                                            cisioncou ld
haveb eenrend eredinth istim ef
                              ram e.Thi sindic a
                                               testhatthec ase mustnoth aveb eenh anded
ontoth ecourtbyth  eM inistryofJusticeinth ee ar
                                               lies
                                                  ts tageofth eext
                                                                 radi
                                                                    tionp rocess.

Ar efu
     saltoextradi
                tem aypo s
                         siblybechallengedbytherequest
                                                     inggov ernmentb e
                                                                     forethe
FrenchCon s
          eild’Eta
                 t, wh i
                       chistheF r
                                enchSup remeCourtforadm in
                                                         istra
                                                             tivematte
                                                                     rs,asfo
                                                                           r
examp l
      eth e Un
             ited Kingdomand Hong Kongsu  cc
                                           ess
                                             ful
                                               lych al
                                                     lengedad  ec
                                                                is
                                                                 ionf romthe
Frenchauthor
           it
            iesnottoextrad
                         iteanind
                                ividualwhoseex
                                             tradi
                                                 tiontheyh adreque
                                                                 sted(Conse
                                                                          il
d’Etat
     ,15O ctober1993,no.142578.Inth
                              )     eP e
                                       ter
                                         soncase
                                               ,theAm  er
                                                        icangov e
                                                                rnm en
                                                                     td idno
                                                                           t



2
 C
 irc
   ula
     ireM
        and
          atd
            ’ar
              rête
                 uro
                   péene
                       tEx
                         tra
                           dit
                             ionn
                                °CR
                                  IM-
                                    04-
                                      2/CAB
                                          -11
                                            .03
                                              .20
                                                04d
                                                  u11m
                                                     ars2
                                                        004



         51,rueAmpère-75017par
                             is-tél.0188335180 –fax
                                                  .0188335181
                 wj@wj
                     avo
                       cat
                         s.com-www
                                 .wja
                                    voc
                                      ats
                                        .com-pala
                                                isC1652
      Case 1:20-cr-00330-AJN Document 103-1 Filed 12/23/20 Page 4 of 4
                                     W
                                     ill
                                       iamJUL
                                            IÉ
                                     avocatàlacour

!
!
$9.
  @@#;=
      #!69
         #!'#
            G?0
              .@
               !& #
                  G7'
                    #!E'#;
                         $9!$7?'
                               60*
                                 !39/@
                                     #!0?$9
                                          !$9.
                                             @@#;=#
                                                  !$7?
                                                     @5!9
                                                        .8#
                                                          !@#5
                                                             !67
                                                               !.!
                                                                 ^?5
                                                                   /$/
                                                                     .@
                                                                      !
'#8
  /#3!7G
       !69
         #!'
           #N?#0
               6*
                !/;
                  !.$$7
                      '5.;$#
                           !3/69
                               !69#
                                  !7'5
                                     /;.'A!
                                          #J6
                                            '.5
                                              /6/7;
                                                  !B'7
                                                     $#5?
                                                        '#1
                                                          !
                                                          !

<#
 $7;5
    @A*
      !/;
        !69#
           !.&0#;
                $#!
                  7G!.
                     !B?&
                        @/09#5
                             !^?5/
                                 $/.
                                   @!5
                                     #$/
                                       0/7;
                                          *!
                                           /6
                                            !/
                                             0!
                                              /%B70
                                                  0/&
                                                    @#
                                                     !67
                                                       !5#
                                                         6#'%
                                                            /;#
                                                              !39
                                                                .6
                                                                 !69
                                                                   #!
7?
 6$7%#
     !7G!
        69/
          0!$.
             0#!37?
                  @5!9.8#
                        !&##;!
                             /G
                              !/6
                                !9.5
                                   !$7%#!&#
                                          G7'
                                            #!
                                             69#!
                                                $7?'
                                                   60
                                                    1!
                                                     !

L9/
  '5*
    !.0
      !3.0!
          '/=96
              @A!B7/;6
                     #5!
                       7?6!
                          &A!:<!<#;
                                  .67
                                    '0!/̀
                                        $9.'5
                                            !H
                                             1!"?'&/;
                                                    !.;5
                                                       !K.'.$4
                                                             !_&.%.
                                                                  !/;
                                                                    !69#
                                                                       /'
                                                                        !
.G7'
   #%#;6
       /7;#5!@
             #66
               #'!67!
                    69#
                      !E'#;$9
                            !F/;/
                                06#
                                  '!7
                                    G!E7
                                       '#/=;
                                           !OGG.
                                               /'0
                                                 *!39/$9
                                                       !69
                                                         #!=78
                                                             #';%#;
                                                                  6!$
                                                                    /6#
                                                                      0!
                                                                       /;!
/60
  !%#%7'.;5?%W!
              !

       Q?'*
          -01&
             $M$)4
                 $*+&$J:*'!9-
                            *-)"$='&!*#
                                      $3&*7&&"$*+&
                                                 $R" -*
                                                      &9$S
                                                         *!*&($!"9
                                                                 $/ '!" 0&
                                                                         $% '),
                                                                              -9&($
                                                                                  -"$
       %&'
         *-"&"
             *$%! '
                  *$*+!*
                       $Q=+  &'&
                               $-($")$)31
                                        -.!*-)"$6%)"$*+&$T&U6 &(
                                                               *&9$S*!*&$*)$.'!"*
                                                                                $*+&$
       &:
        *'!9-*
             -)"$)4
                  $!$% &'()"
                           $7+) $-(
                                  $!$"!*
                                       -)"!1$)4$*+&$T&U6&(
                                                         *&9$S*!*
                                                                &V<$W+ -1&
                                                                         $*+ -
                                                                             ($?'*
                                                                                 -01
                                                                                   &$
       9)&(
          $")*$'&U6-
                   ' &
                     $*+&$&:*'!9-*
                                 -)"$)4
                                      $!$"!*
                                           -)"! 1$
                                                 *)$!$'&U6&
                                                          (*-".$(
                                                                *!*&
                                                                   8$ -
                                                                      *$!1()$9)&(
                                                                                $")*$
       !%%&!'
            $*)$%'&0169&$&:*'!9-
                               *-)"<
                                   $!"#$%&#&'$&($#$%&
                                                    ) &
                                                      #*+
                                                        #,*+-)&$
                                                               *"(#. /.
                                                                      *0.10&#*(#+2-%#
       &'$
         ).,*$
             *"(#,&-*+*"(+3
                          #4 &#2)5&#
                                   $%&#6)&(-%#5" /&)(7&($#
                                                         $"#&'&)-*
                                                                 +&#
                                                                   $%. $#,*+-)&
                                                                              $*"(#
                                                                                  *(#
       8./")
           #"8
             # &'
                $).,*$
                     *"( V<
                          $!

2!
 .% !0 .6
        / 0G
           /#5
             !69.
                6!69
                   /0!
                     /0
                      !69#!'
                           /=96
                              !/;6#'B'#6
                                       .6/7;
                                           !7G!O'6/$@#
                                                     !e*
                                                       !. 0
                                                          !69
                                                            / 0
                                                              !/0
                                                                !#J .$
                                                                     6@A!
                                                                        69#!$7; $
                                                                                @?0
                                                                                  /7;!2
                                                                                      !
$.% #!67!/;!%A!
              G/'
                06
                 ! '
                   #B7'
                      61
                       !L7 !
                           69#!#J6#;6
                                    !69.6
                                        !69#
                                           '#!/0
                                               !.!5/0$'#
                                                       6/7;*!
                                                            69 #
                                                               '#!
                                                                 $ .;!&#
                                                                       !;7!.&07@?6#
                                                                                  !'?@#
                                                                                      !
.=.
  /; 06!69 #
           !#J
             6'.5/
                 6/7;
                    !7G
                      !;.6/7;.@
                              0!?;5 #
                                    '!E'#;$9!
                                            @.3 1
                                                !O !5
                                                    /0$'#6
                                                         /7; .'A
                                                               !B73 #'!/
                                                                       0!;76
                                                                           !.!
                                                                             @ #=.
                                                                                 @!
                                                                                  '?@#1
                                                                                      !
2;5# #5*!69#'#
             !/0!;7!$7;06
                        /6?6
                           /7;.@!B'/;$/B
                                       @#!.=./;06
                                                ! 69#!#J6'.5/
                                                            6/7;!7G!; .
                                                                      6/7;.@0
                                                                            1!E7 '
                                                                                 !69#0#
                                                                                      !
'#.07; 0*!69#
            !-#6#
                '07;!$.0
                       #!57 #
                            0!;76!.@
                                   6#'!%A!8/#3!69.6!?;5#'
                                                        !69 #
                                                            !0B#$/G/$
                                                                    !.;5!?;/N? #!
                                                                                G.$
                                                                                  60!7G
                                                                                      !
69/
  0! $.0#*!/
           6!
            /0
             !9/=9@A
                   !?;@
                      /4#@A!
                           69.6
                              !69 #
                                  !E'#;$9!=78#';% #;6!37?@5!'#G?0#
                                                                 !67!
                                                                    / 0
                                                                      0?#!.;5!#J#$?
                                                                                  6#!.;
                                                                                      !
#J6
  ' .5/6/7;!5#$
              '##!.=.
                    /;06
                       !F 01
                           !F .J3 #@
                                   @*
                                    ! B.
                                       '6/$?
                                           @.'
                                             @A!/G
                                                 !F  0
                                                     1!F .J3 #
                                                             @@!9.
                                                                 0!0/=;#5!.;!
                                                                            /''#87$.&@#
                                                                                      !
3.
 /8 #'!/;!69#
            !:<O 1
                 !

E/; .
    @@A*
       !/G
         !.; !#J 6
                 '.5/6/7;!
                         ' #N? #0
                                6!3 #'#!67
                                         ! &#
                                            !/00? #5!.=./;06!.
                                                             !E'#;$9 !$/
                                                                       6/M#;!
                                                                            675 .A*!
                                                                                   69#!7&@/=.6/7;0
                                                                                                 !
7G!69#!E '
         #; $9 !=78 #';% #;6!?;5 #'!69 #
                                       !IJ 6'.5/6/7;!L'# .6A!&#63 ##;!69#!:<O !.;5 !E'.; $#!37? @5
                                                                                                 !
.@07!; ##5
         !67 !& #
                !'#.5!/;!@
                         /=96!7 G
                                !69#!O=  '
                                         # #% #;6!7; !
                                                     #J6'.5 /
                                                            6/7;!&#63 ##;!
                                                                         69 #
                                                                            !I? '7B #.;!:; /7;!.;5!
69 #
   !:; /6#5!< 6.6#0!7G!O%  #
                           '/$ .
                               *!39 /$9! $.% #!
                                              /;67 !G7'
                                                      $#!7; !E#&'?. 'A 06
                                                                      !(*!+,(,*!0 #8#'.
                                                                                      @!A# .'0
                                                                                             ! .
                                                                                               G6#
                                                                                                 '!
69 #!- #6#'07; !$ .0#1
                     !O  '
                         6/ $
                            @#!( !7 G!69 /0! O= '##% #;6*! 39 /
                                                              $9!#;9  .;$#0!$77B  #'.6
                                                                                     /7;!&  #63 #
                                                                                                #;!
S7; 6
    ' .$
       6/;= !- .'6
                 /#0*!B'78/5#0!69.6W
                                   ! X=+ &$B)" *'!0*-".$C! '*
                                                            - &
                                                              ($6"9 &'*!X&8
                                                                          $-"
                                                                            $ !00) '9!"0&$7 -
                                                                                            *+$*+&
                                                                                                 $
%') ,
    -(-)" (
          $) 4$*+-($?. '&&5 &"*8$*)$% ') ,
                                         -9&$4) '
                                                $&"+!"  0&5 &"*($*)
                                                                  $0))%  &'!*
                                                                            -)"$ -"$*+&$0)" *&:*
                                                                                               $)4
                                                                                                 $
!%% 1
    -0!3 1&$& :*'!9-*
                    -)" $
                        '&1!*-)" (
                                 $3 &*7 &&"$*+&$E  &53 &'$S*!*&(
                                                               $!"9 $*+&$R "
                                                                           -*&9$S*! *
                                                                                    &($)4
                                                                                        $?5  &'-0!
                                                                                                 $
.) ,&'"-".$ &:*'!9-*-)"$)4
                         $) 44&"9 &'(U1!L9 #
                                           ! #J/06#; $#
                                                      !7G!69/0!O= '
                                                                  # #% #;6
                                                                         !37? @5!; ##5!67
                                                                                        !& #!6.4#;!
/;67!. $$7?; 6!&A!69#!E '
                        #; $9!=78 #';%  #;6
                                          !/;!69 #
                                                 ! #J#'$
                                                       / 0#!7G
                                                             !/6
                                                               0!5/0 $
                                                                     ' #
                                                                       6/7;!.0
                                                                             !67!39  #
                                                                                     69 #
                                                                                        '!7 '
                                                                                            !;76!
                                                                                                67!
='.;6!69#!#J6' .5/6
                  /7;!7 G
                        !.!E'#; $9!; .
                                     6/7; .@
                                           !67!69 #
                                                  !:<O  1!
                                                         !

!
!!
 !!
  !!
   !!
    !!
     !!
      !!
       !!
        !!
         !!
          !!
           !!
            !!
             !!
              !!
               !
                                        f
                                        /@
                                         @/.%
                                            !H:g
                                               2I!

                  $
                  $$
                   $$
                    $$
                     $$
                      $$
                       $$
                        $                                     $


          51,rueAmpère-75017paris-tél
                                    .0188335180 –fax.0188335181
                  wj@wj
                      avo
                        cat
                          s.com-www.w
                                    javo
                                       cat
                                         s.com-pala
                                                  isC1652
